Citation Nr: 0430664	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for squamous cell carinomas 
and precancerous actinic keratoses of the skin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1944 to November 
1946, and from April 1951 to June 1956.

Service connection is now in effect for degenerative disc 
disease of the lumbosacral spine, rated as 60 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
malaria, anxiety state and bilateral high frequency hearing 
loss, each rated as noncompensably disabling.  A total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) is in effect from 
September 18, 2003.  Basic eligibility for Chapter 35 
benefits was established from that same date.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  

In communications from the veteran in July 2003, he made it 
clear that he was now satisfied with the rating assigned for 
his service-connected low back disorder, for which ratings 
have been increased over the course of the current appeal, 
and that issue is no longer on appeal.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The aggregate credible evidence and medical opinions 
raise a doubt as to the relationship between intensive sun 
exposure in service, and the veteran's current squamous skin 
cancer and precancerous actinic keratoses.



CONCLUSION OF LAW

The veteran's squamous cell carinomas and precancerous 
actinic keratoses of the skin are the result of service.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  In written 
communications, it has been acknowledged that he is aware of 
what is required in the way of evidence and that nothing 
further is known to exist which would benefit his claim.  The 
Board is satisfied that adequate development has taken place 
and there is a sound evidentiary basis for resolution of the 
issue at present without detriment to the due process rights 
of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

If a chronic disorder, such as cancer, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non- service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service- connected 
disability.  Id.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran has alleged that he was exposed to extended 
periods of equatorial and tropical sun while in the service; 
that he was sunburned on several occasions, and on at least 
one of those occasions, he had to seek ongoing care even 
while in transit to another tropical location.  He has 
described that care as involving medication and dressings.

In March 1944, original service clinical records show a 
clinical finding of a rash over his chest and face which was 
to be watched closely.

Service records reflect that in June 1945, he was seen for 
second degree sunburn for which Nupercainal ointment and a 
dry dressing was prescribed.  Subsequent hospital records for 
malaria and hepatitis treatment after he returned CONUS show 
that he had had 15 months in the China, Burma, India (CBI) 
Theater; that he had first felt weak on the flight from Delhi 
to Calcutta.  These same records refer on several occasions 
to his skin as "fair".

His service records confirm that he was in fact in the 
vicinity of the geographical area of Calcutta, India as it 
was there that he was treated in April 1946 for his initial 
bouts of tertian plasmodium vivax malaria (for which he has 
service connection).

On VA examination in 1947, his skin was described as clear.

Medical records from the second period of service reflect 
that he had been a television engineer and occasional pilot 
in the interim between service periods.  

The veteran was noted on an in-service medical examination in 
May 1956 to have a history of recurrent wart(s) on his wrist 
and thigh.  He was also noted to have served at one or more 
Air Bases in the desert of California.

Statements are of record from a private physician, GSM, M.D., 
the first of which was dated in February 2002, and stated 
that:

(The veteran) has chronic sun damage 
which started in his late teens while on 
active duty in the military.  He 
describes a severe second degree sunburn 
in 1944 while in Puerto Rico, with 
aggravation of the problem over the next 
two years while stationed in India.  His 
present condition is probably related to 
the sun exposure described above, in my 
opinion.  I have removed a squamous cell 
carcinoma of his left ear.  He continues 
to have precancerous actinic keratosis of 
the skin exposed areas of the skin, and 
will continue to have problems 
periodically.  [emphasis added]

In a VA Form 21-4138, dated in September 2002, the veteran 
stated that he was seen in service while in Puerto Rico at 
"Berinkinfield" Hospital for second and third degree sunburn.  
He reported that he was so severely burned that he was 
wrapped in gauze for a week from his neck to his waist (and) 
covering his extremities.  The wrapping was not taken off 
until he got back to Natal, Brazil at their medical facility.

In another statement from GSM, M.D., dated in September 2002, 
he reported that the veteran had been seen in his practice in 
1997 after a long history of sun exposure.  Dr. M stated that 
he had treated him over the years for many pre-cancerous 
lesions.  In November 2001, he had removed a squamous cell 
carcinoma from his left ear.  He further stated that:

(The veteran) feels that the excessive 
sun exposure that he received while on 
active military duty contributed greatly 
to his problem which is now surfacing.  
The patient stated that he had a "third 
degree sunburn" (I feel it was probably 
second degree.  Please check his military 
medical records) while stationed in 
Puerto Rico in 1944.  He also had 
extensive exposure to the sun and heat 
while stationed in India and in 
Casablanca, Africa.  (The veteran) is 
very fair skinned and I feel that this 
extensive sun exposure during his late 
teens and early twenties, while on active 
military duty, probably did contribute to 
the pre-cancerous and cancerous changes 
of his skin which he is experiencing at 
the present time. [emphasis added].

In a VA Form 9, dated in April 2003, the veteran reiterated 
that his initial sunburn was while at "Buerquein Field", 
Puerto Rico, in the summer of 1944.  He stated that he was 
treated for one day in Puerto Rico while enroute to India, 
was wrapped up like a mummy with a smelly salve, which was 
administered to his neck, ears and arms.  When he got as far 
as Natal, Brazil, the nurse took the gauze off.  He then had 
4 years in the tropics of Indian and Casablanca which had 
aggravated his condition.  

In June 2003, Dr. M provided a third letter on the veteran's 
behalf.  He stated, in part, that

Most skin damage that causes cancer in 
later life happens before the age of 
twenty.  (The veteran) feels that the 
extensive sun exposure that he received 
while on active military duty contributed 
to his current problem of skin cancers.  
This damage happened before he turned 
twenty, while serving in the military 
during war time.  I agreed with (the 
veteran).  In my opinion, his sun 
exposure during his time in Puerto Rico, 
India and Casablanca, Africa contributed 
to the skin cancers that he is now 
experiencing.

I removed a squamous cell carcinoma from 
(the veteran)'s left ear in November of 
2001.  I removed another squamous cell 
carcinoma from (the veteran)'s left hand 
in May 2003.  I expect I will be removing 
more skin cancers from (the veteran) in 
the future due to his extensive sun 
exposure during war time duty.  [emphasis 
added].

In July 2003 and April 2004, the veteran submitted extensive 
correspondence detailing his locations in service in the 
tropics including India, North Africa and the Caribbean.  He 
also detailed the treatment he had received for sunburn on 
more than one occasion, including once when the burn was more 
severe than at other times.

The RO submitted the case to a VA examiner to respond to a 
number of questions.  The report of record, dated in December 
2003, was to the effect that examination had confirmed the 
presence of residuals of prior removal of squamous cell 
carcinomas from the dorsal left hand and left ear and sites 
of actinic keratoses on the dorsal arms.  He was also noted 
to have an erythematous papule on the right tip of the nose 
which he said had been there for about a week.  The examiner 
opined that the cancerous and precancerous growths that the 
veteran had were consistent with long-term sun exposure as 
seen in the tropical populations. 

He further opined that 

while sun exposure during his military 
service may have caused some of the 
underlying tendency that he has towards 
cancerous and precancerous growths of the 
skin", it is as likely as not that the 
specific lesions that he has are related 
to his military service and may have been 
due to sun exposure before and after his 
military service.  [emphasis added]

From the outset the Board would note that the veteran's 
testimony and clarifications as to his duty stations and 
other experiences are entirely credible.  In great part, his 
service records corroborate all that he has asserted, 
including the treatment for severe second degree sunburn with 
gauze and topical medications in Puerto Rico on the way via 
Brazil to CBI. 

The veteran was at the age that a private medical expert has 
opined is the primary time for acquiring sun damage which 
leads to the type of remote problems exhibited by the 
veteran, and he was in fact subjected for extended periods of 
the requisite tropical exposure in a variety of duty venues.

After a careful review of all of the evidence, in service and 
since, the Board finds that there is ample evidence, and 
certainly repeated medical opinion, to raise a doubt as to 
the relationship between the veteran's military experiences 
and the pre-cancerous actinic keratoses and cancerous skin 
lesions now present, including those already removed from his 
left ear and more recently, his left hand.  Resolving this in 
his favor, service connection is warranted.


ORDER

Service connection for squamous cell carinomas and 
precancerous actinic keratoses of the skin is allowed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



